DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly amended claims 2 and 5 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 requires both oxidized S-element and oxidized M-element while claim 2 does not require the presence of oxidized S-element and claim 5 does not require the presence of oxidized M-element.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-7 and 18-20  are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 

Claim Rejections - 35 USC § 103
Claims 1 and 8-17 are rejected under 35 U.S.C. 103 as unpatentable over TANADA’082 (US 2016/0254082).
	Claims 1 and 14: Tanada’082 teaches a magnetic metal powder comprising soft magnetic metal particles and an oxidized film over the particles (Tanada’082, abstract); the metal particle includes at least Fe, the oxidized part includes at least S and an element M which is preferably Cr (Tanada’082, para. 0029-0033 and claim 12). The concentration of S or of M (which is Cr) in the oxidized film is greater than that in the metal part (Tanada’082, para. 0039); in other words, the concentration of S or M (i.e. Cr) has a maximum value in the oxidized film. In the alternative, as Tanada’082 teaches either Cr or Al is equivalent as the preferred element M (Tanada’082, para.0032), it would have been obvious as a matter of choice to select Cr as the element M in the soft magnetic metal particles.
	With regards to the condition [M]m-[M]a being 0.4 atom% or more (claim 1) and 5 atom% or less (claim 14), as the M element, which is Cr, is present mostly in the oxidized part only, the maximum of the Cr in the oxidized part, [M]m, is at least 0.5 wt.% and at most 5% wt% higher than the concentration of the Cr (“[M]a”) in the metal part. See Tanada’082, page 5, Table 1, Examples 1-9. And thus, it is translated to within the claimed range of 0.4 at.% to 5.0 at.% because the difference in atomic weight between chromium and iron is around 9% (52 vs. 55.8, respectively).
	Claims 8 and 9: Because the soft magnetic powder of Tanada’082 comprises the same components with the concentrations within the claimed range as discussed in claims 1-7 above, it is necessarily inherent that the soft magnetic powder of Tanada’082 exhibit at least amorphous and/or crystalline phase in the metal part.
	Claims 10 and 11:  Tanada’082 teaches the claimed soft magnetic powder as discussed above. Harada reports that a traditional soft magnetic powder usually comprises magnetic particles dispersed in a glass component (para. 0029); however, Tanada’082 expresses the preference of skipping such glass covering (para. 0029). Thus, it would have been obvious as a matter of choice to either follow the customary production of soft magnetic powder to further cover the powder with a glass component or skipping it as preferred by Tanada’082.
	Claim 12: The silicon oxide is present at the interface of the metal part and the oxidized part (Figures 1 & 2, reference # 12a), the M element, which is silicon, is expected to be present both in the metal part and the oxidized part.
	Claim 13: The magnetic metal powder is used to obtain an electronic component (Tanada’082, para. 0067).
	Claim 14:  See claim 1 above.
	Claim 15:  As the M element, which is Cr, is present mostly in the oxidized part only, the concentration in the metal part, [M]a, is about 0 at.% and in the oxidized part is
from 0.5 to 6 wt% (Tanada’082, page 5, Table 1, Examples 1-9) which is within the claimed range of 0.4 at% to 21.0 at.%. [Note: the difference in atomic weight between chromium and iron is around 9% (52 vs 55.8, respectively).
	Claim 16: As the S element, the [S]a is present at 0 at% in the metal part and the maximum value is present in Example 6 in Table 1 at page 5 of Tanada’082 where Sulfur is present at 0.20 wt% and Silicon is present at 1.5 wt% in the total powder. And thus in the oxidized part alone, Si is present at 98.7 wt% and S is present at 1.3 wt% in the oxidized part (because only silicon and sulfur are present in the oxidized part of the powder), which translate into about 98.5 at.% for Si and 1.5 at.% for S in the oxidized part (atomic weight of Si is 28 and of S is 32). And thus, [S]m — [S]a = 1.5 at.% which is within the claimed range of 0.2 at.% or more and 5.0 at.% or less.
	
	Claim 17: As calculated in claims 5 & 6 above, the [S]m in Example 6 of Tanada’083 (page 5, Table 1) is present at 1.5 at.% which is within the claimed range of 0.2 to 10.0 at.%.

Response to Arguments
Applicant alleges that the Examiner “appears to be confusing composition of the soft magnetic alloy grains 11 of Tanada with those of the oxide films 12”.  This is an incorrect reading of the Examiner’s reasoning.  The reasoning is comparing the content of the M-element (i.e. Cr) in the metal part (i.e. magnetic alloy grain) to the content of M-element in the oxidized film.  
Applicant then concludes that the [M]m-[M]a cannot be calculated from Table 1 of Tanada; therefore it cannot be said that Tanada discloses or suggests “[M]m-[M]a is0 .4 atoms% or more.  To dispute Examiner’s calculation, Applicant has to provide concrete evidence, in numerical range, that is different from the Examiner’s calculation.  To simply state that the calculation cannot be derived from Tanada’s teaching is inadequate to overcome the rejection.
Applicant further alleges that the Examiner “appears to incorrectly equate wt.% with atom%”.  This is a misreading of the Examiner’s rejection.  It is clearly stated in the rejection that “the difference in atomic weight between chromium and iron is around 9% (52 vs. 55.8, respectively) (emphasis added), thus the 0.5 to 6 wt% translates to 0.4 at% to 21 at% (emphasis added).  
The remainder of Applicant’s arguments is based on the same ground; that is, the values of [S]m-[S]a cannot be calculated from the teaching of Tanada and the examiner appears to incorrectly equate between wt% and atomic%.  In response, The examiner refers to the paragraphs 5-7 above.
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



November 5, 2022